Citation Nr: 1418286	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  06-17 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tic disorder, claimed as Tourette's syndrome. 

2.  Entitlement to service connection for a disability of the wrists and fingers. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to an evaluation in excess of 20 percent for right shoulder impingement syndrome, from the initial grant of service connection. 

5.  Entitlement to an evaluation in excess of 20 percent for cervical spondylosis, from the initial grant of service connection. 

6.  Entitlement to an evaluation in excess of 10 percent for limitation of motion of the right knee, from the initial grant of service connection. 

7.  Entitlement to an evaluation in excess of 10 percent for limitation of motion of the left knee, from the initial grant of service connection. 

8.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right ankle, from the initial grant of service connection. 

9.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left ankle, from the initial grant of service connection. 

10.  Entitlement to an evaluation in excess of 10 percent for bilateral plantar fasciitis, from the initial grant of service connection. 

11.  Entitlement to a compensable evaluation for bilateral shin splints, from the initial grant of service connection. 

12.  Entitlement to an effective date earlier than October 22, 2001 for the grant of service connection for right shoulder impingement syndrome, left and right medial collateral ligament strain, and limitation of motion of the right and left knees.

13.  Entitlement to an evaluation in excess of 10 percent for residuals of old L1 compression fracture, lumbosacral spondylosis with facet osteoarthritis and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active service from June 1989 to July 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2003, November 2004, and April and August 2006.  In May 2003, the RO, in part, granted service connection for impingement syndrome of the right shoulder, rated 20 percent disabling, and chondromalacia of the right and left knee, each rated noncompensably disabling; all effective from October 22, 2002, and denied service connection for hypertension and multiple joint disabilities involving, in pertinent part, the wrists and fingers. 

The RO granted service connection, in part, for bilateral shin splints, rated noncompensably disabling, and denied service connection for tic disorder, claimed as Tourette's syndrome in November 2004. 

By rating action in April 2005, the RO found clear and unmistakable error in the May 2003 and November 2004 rating decisions with respect to the effective dates assigned for the right shoulder, bilateral knee, and bilateral shin disabilities, and assigned an effective date of October 1, 2002. 

In an April 2006 rating decision, the RO granted service connection for osteoarthritis of the right and left ankle, each rated 10 percent disabling; assigned separate 10 percent evaluations for limitation of motion of the right and left knee, and increased ratings to 10 percent for medial collateral ligament strain of the right and left knee (formerly characterized as chondromalacia); each effective from October 22, 2001. The RO also assigned earlier effective dates for the grant of service connection for the right shoulder disability and bilateral shin splints, of October 22, 2001. 

The RO granted service connection for cervical spondylosis, rated 20 percent disabling, and bilateral plantar fasciitis, rated 10 percent disabling, each effective from October 22, 2001, in an August 2006 rating decision. 

By rating action in March 2007, the RO granted service connection for residuals of L-1 compression fracture, lumbosacral spondylosis with facet osteoarthritis and degenerative disc disease at T7-8 and T12-L4, claimed as a low back disability.  

The Board denied entitlement to an effective date earlier than October 22, 2001 for the grant of service connection for right shoulder impingement syndrome, left and right medial collateral ligament strain, and limitation of motion of the right and left knees in an August 2008 decision.  However, the U.S. Court of Appeals for Veterans Claims (Court) vacated this portion of the Board's decision and remanded the claim pursuant to a Joint Motion for Partial Remand in August 2009.

The Board remanded this case in August 2008 and February 2010.  The case is now returned for appellate review.

The issue of service connection for spina bifida has been raised by the record via a statement on a VA Form 21-4138 received in May 2004, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of increased ratings for cervical spondylosis and lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Regional Office.


FINDINGS OF FACT

1.  The Veteran failed to report for March 2013, April 2013, and May 2013 VA examinations scheduled in conjunction with his service connection claims and initial rating claims, and good cause for his failure to report has not been shown.

2.  The Veteran's tic disorder is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service, either directly or presumptively; nor is it shown to be related to any service-connected disability.

3.  The Veteran does not have a disability of the wrists and fingers that is shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.

4.  The Veteran does not have a hypertension disability that is shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service, either directly or presumptively.

5.  The Veteran's right shoulder disability is manifested by abduction most severely limited to 85 degrees, and flexion limited to 70 degrees without pain, x-ray findings of subacromial narrowing on abduction view, and a diagnosis of right shoulder impingement syndrome with multi-axial instability.

6.  The Veteran's bilateral knee range of motion is at worst limited from 0 degrees of extension to 130 degrees of flexion due to pain; and he has bilateral knee osteoarthritis with patellofemoral syndrome.

7.  The Veteran's bilateral ankle range of motion is at worst limited from 0 to 10 degrees of dorsiflexion and 0 to 25 degrees of plantar flexion. 

8.  The Veteran's bilateral foot disability is manifested by mild pain on manipulation, pain on the soles of the feet, and tenderness over the plantar fascia on both sides.

9.  The Veteran's shin splints are characterized by constant mild pain, increased to severe pain on use, and do not require frequent periods of hospitalization or result in marked interference with employment.  

10.  In April 2006, the RO assigned an effective date of October 22, 2001, for the grant of service connection for right shoulder impingement syndrome, left and right medial collateral ligament strain, and limitation of motion of the right and left knee, the date of receipt of the Veteran's statement indicating his intent to file a claim for service connection. 

11.  The record shows that a form dated May 27, 1993 notes that the Veteran had filed an application for compensation from VA.  A June 1993 VA Form 28-1900 Disabled Veterans Application for Vocational Rehabilitation also notes that the Veteran had a disability rating pending for the knees and shoulders.  

12.  There is legal basis for the assignment of an effective date of July 31, 1993, i.e., the day after separation from service, for the grant of service connection for right shoulder impingement syndrome, left and right medial collateral ligament strain, and limitation of motion of the right and left knee based on the evidence of record, based on a claim filed in 1993 that remained pending.


CONCLUSIONS OF LAW

1.  The Veteran's tic disorder was neither incurred in, nor aggravated by, active military service and may not be presumed to have been; nor is it related to any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The Veteran does not have a disability of the wrists and fingers related to active military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  The Veteran does not have a hypertension disability that was either incurred in, or aggravated by, active military service; nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for an evaluation in excess of 20 percent for the right shoulder disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5201 (2013).

4.  The criteria for an evaluation in excess of 10 percent for the right knee disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5024 (2013).

5.  The criteria for an evaluation in excess of 10 percent for the left knee disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5024 (2013).

6.  The criteria for an evaluation in excess of 10 percent for the right ankle disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5003-5271 (2013).

7.  The criteria for an evaluation in excess of 10 percent for the left ankle disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5003-5271 (2013).

8.  The criteria for an evaluation in excess of 10 percent for bilateral plantar fasciitis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5284-5276 (2013).

9.  The criteria for an evaluation in excess of 0 percent for bilateral shin splints are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5099-5010 (2013).

10.  The criteria for an effective date of July 31, 1993, for the grant of service connection for right shoulder impingement syndrome, left and right medial collateral ligament strain, and limitation of motion of the right and left knee have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p)(r) , 3.151(a), 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a);  see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in February 2003, October 2005, November 2006, and October 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  In addition the November 2006 and October 2008 letters informed the Veteran of how VA determines a disability rating and effective date if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in supplemental statements of the case dated from August 2006 to August 2013, thereby curing any timing defects pursuant to Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the duty to assist, the RO has obtained some of the Veteran's service treatment records, VA treatment records, and private treatment records, and also afforded VA examinations in April 2003, September 2004, November 2005, and August 2006 to assess the disabilities on appeal.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  

In February 2010 the Board remanded this case so that additional efforts could be made to obtain copies of the Veteran service treatment and personnel records.  The record shows that prior to the Board's remand, in November 2008, the RO requested a copy of the Veteran's service treatment records from the National Personnel Records Center (NPRC).  The NPRC responded that there were no service treatment records in file.  In May 2010 the RO requested a copy of the Veteran's entire personnel file.  The NPRC responded that all available records had been mailed.  The RO made a formal finding of unavailability of service treatment and personnel records and the Veteran's representative was notified of VA's unsuccessful attempts to obtain the service records in supplemental statements of the case dated in February 2013.  Although the Veteran's representative asserted that the February 2013 supplemental statements of the case were sent to the wrong address, she received notice and it is presumed that she would have communicated this information to the Veteran.  The RO has satisfied the requirements of 38 C.F.R. § 3.159 (e)(1) and it appears that any further efforts to obtain a copy of the Veteran's service records would be fruitless.

The RO also attempted to obtain treatment records from Birmingham Wellness Center in February 2010 and May 2010, but did not receive any response from this facility.  The Board notes that the Veteran never actually specified what type of treatment he received at this facility on the VA Form 21-4142 received in September 2009.  The Board finds that the RO has made reasonable efforts to obtain these records.  The RO also noted its unsuccessful attempts to obtain the Birmingham Wellness Center records in the February 2013 supplemental statement of the case, which was received by the Veteran's representative.    


In March, April, and May 2013, the Veteran was scheduled for VA compensation and pension examinations.  However, the Veteran failed to report for the examinations.  In May 2013 the Veteran notified VA that he was a traveling salesman and was unable to attend an examination due to his new job.  Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  Title 38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c)  applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655(a).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Veteran's statement that he could not attend an examination due to his job does not constitute good cause, as he is essentially saying that he will not attend an examination.  Therefore, there is no useful purpose in the RO continuing to schedule the Veteran for examinations if he does not intend to attend.

The Court has also held that the burden is on VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The Board notes that although the Veteran's claims file does not contain a file copy of an actual notice letter from the VA Medical Center ("VAMC"), per standard VA practice, the Veteran's examination request reports are included in his file.  Moreover, the Veteran obviously received notice of the examinations as he responded in May 2013 that he could not attend any examination.  Therefore, although the record does not contain current VA examinations to address the initial rating claims or additional examinations to address the service connection claims, the Board will proceed with a decision.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, established that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), affirming Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). [emphasis added].  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   In this case Tourette's syndrome and hypertension are considered  chronic disabilities under 38 C.F.R. § 3.309(a).  

In addition, service connection can be granted on a secondary basis.  Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit , citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Veterans Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

A.  Tic Disorder

The Veteran seeks service connection for a tic disorder.  He states that in May 1993 he was diagnosed with Tourette's syndrome during physical therapy.  He further notes that his Tourette's syndrome was aggravated by his injuries to his shoulder, knees, wrists, shins, feet, ankles, neck, and back during military service.  See August 8, 2002 Memorandum.  When examined by VA in September 2004, the Veteran reported that he had involuntary movements of his head and shoulders prior to service and said that he was diagnosed with Tourette's syndrome in service.  The diagnosis on VA examination in September 2004 was involuntary movement disorder, tic versus torticollis rather than Tourette's disease.  However, the examiner did not offer any discussion or analysis for the findings, or render an opinion as to the etiology of the diagnosis. 

As noted above, the Veteran was scheduled for examinations in March 2013 and April 2013 to determine whether the Veteran had a tic disorder related to his military service.  However, he did not appear for the examination and indicated in communication with VA that he had no intention of attending an examination because of his work schedule.

Based on the evidence of record, the preponderance of the evidence does not show that the Veteran presently has a tic disorder related to his military service.  While the Veteran has stated that he noted involuntary movements of his head and shoulders prior to service, the service entrance examination was negative for any tic disorder.  Therefore, consideration of the Veteran's claim under 38 C.F.R. § 3.306 based on aggravation of a pre-existing disability is not warranted.  Moreover, the Veteran's statements do not constitute clear and unmistakable evidence of a pre-existing disability.  For this reason, the Veteran is considered sound at entry into service under 38 C.F.R. § 3.304(b), and the determinative issue is whether the Veteran has any present tic disorder related to military service under 38 C.F.R. § 3.303.  

Even though the Veteran was purportedly diagnosed with Tourette's syndrome in service, there is no medical evidence of a post-service diagnosis.  A chronic disease, including organic diseases of the nervous system, will be considered to have been incurred in or aggravated by service, if it has become manifest to a 10 percent degree or more within a year. 38 C.F.R. §§ 3.307, 3.309.  Tourette's syndrome is an organic disease of the nervous system and would fall under that presumption.  However, even if there is a diagnosis of Tourette's in service, there is no post-service diagnosis of Tourette's syndrome.  Therefore, the presumption under 38 C.F.R. §§ 3.307, 3.309 is not warranted.

In addition service connection is not warranted on a direct incurrence basis or based on chronic symptomatology since service.  While the Veteran is competent to state that he has had continued symptoms of involuntary movements since service, he is not competent to determine the underlying cause of these movements, i.e., tic disorder, Tourette's syndrome, etc.  The post-service evidence shows that the Veteran has a tic disorder; but without a medical opinion addressing the etiology of this disorder, the Veteran's claim cannot be granted.  

Finally, there is no competent or probative evidence relating the Veteran's tic disorder to his service-connected disabilities of the shoulder, cervical spine, knees, ankles, feet, shin splints, or back.

For this reason, service connection for a tic disorder is denied.

B.  Disabilities of the Wrist and Fingers

The Veteran seeks service connection for disabilities of the wrist and fingers, which he attributes to rigorous duties during military service.  He states that he continues to suffer from "permanently inflamed" joints including in the wrist and fingers.  See August 8, 2002 Memorandum.

The service treatment records note that the Veteran injured his wrists in August 1991 and had limited range of motion in the left wrist and fingers after falling from a golf cart.  Initially it was noted that the Veteran fractured his left wrist, until the emergency room record was reviewed, which noted no fracture.  The Veteran was given an immobilization splint and assessed as having a soft tissue injury.  Later August 1991 treatment records note that the Veteran was assessed as having a contusion sprain to the bilateral wrists and was treated with an ace wrap.

Post-service private physical therapy records dated from October 2002 to May 2003 show a diagnosis of mild carpal tunnel syndrome on the right side. 

The Veteran underwent VA examination in August 2006.  It was noted that the Veteran did not have any significant complaints about his wrists but that his hands felt numb when typing and using the computer.  Repetitive motion did not cause additional loss of motion and he did not wear a brace.  The Veteran's history was that while on duty he fell off of his vehicle onto his outstretched hands and injured his wrists.  He was in a metal splint for four to six weeks and followed by physical therapy.  He had no complaint about his hands; his grip was satisfactory without any pain and his dexterity was maintained.  On physical examination both hands were normal in appearance without any deformity or swelling.  There was no tenderness of the fingers and the grip strength was strong.  The fingertips could be brought to the palm and radial pulses were palpable without evidence of carpal tunnel syndrome.  The examiner thus determined that the clinical examination failed to show any residuals to the wrist and fingers from the traumatic injury in service.

As noted, the Veteran was to be provided with an additional examination addressing the wrists and fingers in March 2013 and April 2013, but the Veteran did not appear for the examination.

Based on the medical evidence of record, the preponderance of the evidence is against the Veteran's service connection claim for disabilities of the wrists and fingers.  While the service treatment records show injury to the wrists and fingers in service, there is no medical evidence relating any current findings pertaining to the wrists and/or fingers to service.  Physical therapy records document findings of right carpal tunnel syndrome but do not indicate how this assessment was made, i.e., there are no clinical findings pertaining to this diagnosis.  Also, the physical therapy records do not include any opinions as to the etiology of the right side carpal tunnel syndrome.  The VA examination in August 2006 also does not show any evidence of carpal tunnel syndrome on clinical evaluation or any other disability in the wrists and fingers.  

As there is no competent medical evidence showing that the Veteran has any current diagnosed disabilities of the wrists and fingers related to his injury in service, his service connection claim must be denied.

C.  Hypertension

The Veteran seeks service connection for hypertension, which he relates to high blood pressure readings in service.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under Diseases of the Arteries and Veins. These must be confirmed by readings taken two or more times on at least three different days. Id.

The service treatment records show findings of elevated blood pressure readings; i.e., in November 1990, the Veteran's blood pressure was 130/90 mmHg; in January 1991 it was 166/90 mmHg and 158/86 mmHg; and in August 1991 it was 157/93 mmHg.  However, the Veteran was never diagnosed as having hypertension; nor were there any blood pressure readings within the realm of a hypertension diagnosis under 38 C.F.R. § 4.104, Diagnostic Code 7101, noted above.

After service a March 2003 private treatment record shows an isolated elevated blood pressure reading of 149/94 mmHg.

In August 2006, the Veteran underwent a VA heart examination.  The Veteran reported that he had been taking hypertension medication since 1994, but that his doctor took him off them two years earlier.  The Board remanded this case in August 2008 so that the Veteran could identify the treatment records reflecting treatment for hypertension since 1994, as this would put him in the presumptive period for showing a diagnosis of hypertension within one year of discharge from service.  However, the Veteran never responded, nor has he ever provided VA with any medical records or any information concerning his treatment so that VA may attempt to obtain the treatment records.  

The examiner in August 2006 noted the findings of elevated blood pressure readings in service, but also noted that most of the blood pressure recordings in service were normal and that there was no documentation of hypertension in the available service treatment records.   The examiner also found after clinical testing that the Veteran did not have hypertension.  The Veteran stated that his blood pressure had been varying around 150/80mmHg for the last few months.  On testing that day his blood pressure readings were 126/80, 124/80, and 124/80 mmHg.  The examiner determined that the Veteran's hypertension was not likely related to high blood pressure readings in service.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not have any hypertension diagnosis related to his military service. In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between any current hypertension and his military service are the Veteran's assertions. 

The Board acknowledges that the Veteran is competent to report that he has continued to take medication for his hypertension since 1994 up until 2004.  The Veteran is also competent to report that he had elevated blood pressure readings in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed elevated blood pressure during service, and was treated with medication for hypertension after service. 

To the extent that the Veteran's reports that he was on continuous medication for hypertension after service and until 2004 are accurate, his statements still cannot constitute competent and credible evidence that he has hypertension related to the elevated blood pressure readings in service, and he has submitted no competent medical evidence or opinion to corroborate this contention. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between in-service elevated blood pressure readings and any present hypertension disability because, as a lay person, he is not competent to establish a medical etiology merely by their own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any present hypertension are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation.  

Moreover, even though the Veteran is competent to say he has been on hypertension medication from 1994 to 2004, he is not competent to assess whether he has had a hypertension diagnosis for VA purposes from 1994 to 2004.  While lay evidence can be competent and sufficient evidence of a diagnosis if the layperson is reporting a contemporaneous medical diagnosis, or if the lay testimony is describing symptoms at the time that supports a later diagnosis by a medical profession, there is no corroborative medical evidence establishing a contemporary diagnosis for hypertension during the appeals period.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Hypertension is not the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board finds the August 2006 medical opinion of the VA examiner, which is based on a review of the Veteran's complete medical history (albeit some of which was reported by the Veteran) and is supported with a well-reasoned and cogent medical rationale, to be more probative as to the etiology of any present hypertension than the Veteran's assertions.  After reviewing some of the Veteran's records and taking the history from the Veteran, which was relied on as true, acknowledging the lay evidence of record, and examining the Veteran, the August 2006 VA examiner provided the opinion that the Veteran did not presently have hypertension and that any hypertension diagnosis was not related to the elevated blood pressure readings in service. 

The medical records show that the Veteran does not presently have hypertension related to the findings of high blood pressure in service; nor is there any medical evidence of a diagnosis of hypertension since the Veteran filed his claim in October 2001.  The Veteran has asserted that he has been on medication for hypertension since his discharge from service up until two years prior to the August 2006 VA examination.  However, he does not have any diagnosed hypertension disability that has been related to his high blood pressure readings in service.  

Although the record shows evidence of in-service findings of elevated blood pressure and the Veteran's reports that he has been on medication to treat hypertension since 1994 to roughly 2004, service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  The Court has held that a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability is resolved, pursuant to McClain v. Nicholson, 21 Vet. App. 319 (2007), here, there is no competent evidence reflective of hypertension at any time during the appeal period.

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a present hypertension disability that had its onset during active service, or is related to any in-service disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, the Board finds that the criteria for service connection for hypertension are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

III.  Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the left knee disability level and a uniform rating is warranted. 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's lumbar spine and left knee disabilities have remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

A.  Right Shoulder

The Veteran's right shoulder disability is rated as 20 percent disabling under 38 C.F.R. § 4.71a , DC 5201 (limitation of motion of the arm).  

DC 5201 provides a series of disability ratings for the major (or dominant) and minor (or non-dominant) sides of the body.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69.  Because an August 2006 VA examination report notes that the Veteran is right-hand dominant, only the ratings for the major (or dominant) side will be discussed in this decision.  In that regard, DC 5201 provides a minimum 20 percent rating for limitation of motion of the major arm at the shoulder level.  See 38 C.F.R. § 4.71a, DC 5201.  A 30 percent rating is assigned for limitation of motion of the arm midway between the side and shoulder level.  A maximum 40 percent rating is assigned for limitation of motion to 25 degrees from the major side.  Id.
 
Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees. 38 C.F.R. § 4.71a , Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.
 
Private treatment records dated in September 2002 and October 2002 show that right shoulder abduction measured to 135 degrees palm down and 150 degrees palm up.  Internal rotation was "limited by 6 vertebra on the right."  Impingement sign was positive on the right.  Right abductor and external rotator muscle weakness was graded at 5-/5.  Right shoulder x-rays revealed subacromial narrowing on the abduction view.  The impression was right shoulder impingement syndrome with multi-axial instability.

An April 2003 VA examination report shows that range of motion on active abduction was to 90 degrees, forward flexion to 90 degrees, external rotation to 45 degrees with complaint of pain, and internal rotation to 70 degrees.  Passively abduction was to 135 degrees, and forward flexion to 110 degrees, with complaint of pain, external rotation was to 45 degrees with pain, and internal rotation was to 70 degrees.

A November 2005 VA examination report shows that range of motion revealed active abduction to 85 degrees without any pain, forward flexion to 70 degrees, also without pain, external rotation to 45 degrees and internal rotation to 65 degrees.  Passive range of motion was to 130 degrees of abduction with complaint of pain, normal being 180 degrees; forward flexion to 100 degrees with complaint of pain, normal also is 180 degrees.  External rotation is to 60 degrees with pain and normal is to 80 degrees; internal rotation is to 65 degrees with complaint of pain, and normal is to 90 degrees.  Power against resistance is strong and grip strength was satisfactory.  There was no additional limitation of motion due to pain, fatigability, weakness, or lack of endurance following repetitive use.

These findings demonstrate that a rating higher than 20 percent is not warranted for limitation of motion of the right shoulder under DC 5201.  The right shoulder was most severely limited to 85 degrees of abduction without any pain, and 70 degrees of forward flexion, also without pain, which is not nearly so severe as midway between side and shoulder level (i.e., 45 degrees), which is the requirement for warranting a 30 percent rating under DC 5201.  These limitations also consider pain, and signify where the painful motion started for the Veteran.  It was noted on examination in 2005 that repetitive motion did not result in any additional limitations in motion.  No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as functional impairment due to pain has been addressed by the 20 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  

None of the other rating criteria under 38 C.F.R. § 4.71a pertaining to the shoulder and arm apply.  The medical evidence does not show impairment of the clavicle or scapula resulting in malunion, nonunion, or dislocation, as contemplated under DC 5203 (which would not allow for a rating higher than 20 percent anyway).  There is no evidence of impairment of the humerus including malunion, frequent episodes of recurrent dislocation, fibrous union, nonunion, or loss of head of humerus (flail shoulder), as addressed by DC 5202.  While the November 2002 private treatment record showed an impression of right shoulder impingement syndrome with multi-axial instability, there is no medical evidence of recurrent dislocation of the shoulder.  Additionally, there is no ankylosis of the scapulohumeral articulation, as considered by DC 5200.

The Veteran genuinely believes that he is entitled to an increased rating for his right shoulder disability.  His factual recitation as to symptomatology associated with the right shoulder is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his right shoulder disability, and his views are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's shoulder and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that a rating in excess of 20 percent is not warranted for the right shoulder disability.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

B.  Bilateral Knee Disabilities

Initially it is noted that the Veteran is separately rated for instability caused by bilateral lateral and medial collateral ligament strain under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board previously adjudicated this claim in August 2008; thus it is not the subject of this appeal.

The Veteran's bilateral knee limitation of motion is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DCs 5099-5024, for tenosynovitis.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27. Diagnostic codes ending in "99" are used to designate a disability that is not expressly addressed in the rating criteria.  Id.  Under DC 5024, tenosynovitis will be rated on limitation of motion as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a , DC 5024 (2013).  Under DC 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. See 38 C.F.R. § 4.71a , DC 5003.

Where the veteran has limited motion, 38 C.F.R. § 4.71a  DC 5260 and 5261 provide ratings for limitation of flexion and extension of the knee, respectively.  Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees, a 10 percent rating is assigned when flexion is limited to 45 degrees, and a 20 percent rating is assigned when flexion is limited to 30 degrees.  Under DC 5261, a noncompensable rating is assigned when extension is limited to 5 degrees, a 10 percent rating is assigned when extension is limited to 10 degrees, and a 20 percent rating is assigned when extension is limited to 15 degrees. 

By way of reference, normal range of motion in the knees is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

An October 2002 private treatment record shows that right knee range of motion measured from 0 to 135 degrees; left measured from 0 to 125 degrees.  Patellar grind test was positive bilaterally.  X-rays revealed a laterally subluxed patella with patellofemoral and medial joint space narrowing and medial tibial plateau squaring.  The impression included bilateral knee osteoarthritis with patellofemoral syndrome.

An April 2003 VA examination report shows that range of motion was from 0 to 130 degrees bilaterally with complaints of pain in the knee joints.  A November 2005 VA examination report also shows range of motion in the knees from 0 to 130 degrees on both sides with complaint of pain at the end motions.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the knees.  X-rays of the knees were within normal limits.

Taking pain on motion into consideration, as required by DeLuca, at most, the Veteran has motion of his knees from 0 to 130 degrees with no additional loss of motion after repetition.  This range of motion finding does not warrant even a noncompensable rating for limitation of extension (i.e., extension limited to 5 degrees) under DC 5261.  It also does not meet even the criteria for a noncompensable rating for limitation of flexion (i.e., flexion limited to 60 degrees) under DC 5260.  While there is no x-ray evidence of arthritis in November 2005, private treatment records in October 2002 show a diagnosis of osteoarthritis.  Therefore, a rating of 10 percent for limitation of motion due to arthritis of the knees is appropriate under DC 5003/5260.  

The Veteran genuinely believes that he is entitled to increased ratings for his bilateral knee disabilities.  His factual recitation as to symptomatology associated with the knees is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his bilateral knee disabilities, and his views are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's knees and discussed all relevant details for purposes of rating his disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that ratings in excess of 10 percent are not warranted for the bilateral knee disabilities.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  


C.  Bilateral Ankles

The Veteran's bilateral ankle disabilities are rated as 10 percent disabling under 38 C.F.R. § 4.71a, DCs 5003-5271, for limitation of motion due to arthritis.  As noted above in the discussion of the knees, hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  Under DC 5271, ankle disabilities are rated based on whether there is moderate limitation of motion (10 percent rating) or marked limitation of motion (20 percent rating).  See 38 C.F.R. § 4.71a , DC 5271 (2013).  Under DC 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. See 38 C.F.R. § 4.71a , DC 5003.

By way of reference, normal range of motion in the ankles is from 0 to 20 degrees of dorsiflexion (i.e., lifting toes up), and 0 to 45 degrees of plantar flexion (i.e., pointing toes down).  38 C.F.R. § 4.71a, Plate II.

Private treatment records dated in September 2002 show x-ray findings of osteoarthritis in the ankles.  An April 2003 VA examination report shows range of motion on both sides of 10 degrees dorsiflexion, 25 degrees of plantar flexion, inversion to 15 degrees, and eversion to 5 degrees.  The Veteran complained of pain on both sides.  It was noted that x-rays of the ankles in September 2002 actually were normal.  A September 2004 VA examination report notes that movement of the ankle joints were within normal range; but the ranges of motion are not provided in degrees. 

Taking pain on motion into consideration, as required by DeLuca, at most, the Veteran has motion of his ankles from 0 to 10 degrees of dorsiflexion and 0 to 25 degrees of plantar flexion.  It is not clear from the medical evidence of record whether there is any additional motion loss due to pain.  It is noted in April 2003 that the Veteran complained of pain with motion but does not specify whether the pain resulted in additional functional impairment.  There also is no clear indication as to whether repetitive movement of the ankles resulted in additional motion loss.  This is where another examination would have been helpful to evaluate the claim.  However, since the Veteran has not cooperated with the VA process in scheduling another examination, the Board must rate the Veteran's ankle based on the current evidence of record.  The record shows that the Veteran's ankle is limited to approximately half way between what is considered normal range of motion under 38 C.F.R. § 4.71a, Plate II.  The Board finds that this type of limited motion more closely approximates what would be considered a moderate limitation of motion, rather than marked limitation of motion.  For this reason a rating higher than 10 percent is not warranted under DC 5271.  

The Veteran genuinely believes that he is entitled to increased ratings for his bilateral ankle disabilities.  His factual recitation as to symptomatology associated with the ankles is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his bilateral ankle disabilities, and his views are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's ankles and discussed all relevant details for purposes of rating his disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that ratings in excess of 10 percent are not warranted for the bilateral ankle disabilities.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

D.  Bilateral Plantar Fasciitis

The Veteran's bilateral plantar fasciitis disabilities are rated as 10 percent disabling under 38 C.F.R. § 4.71a, DCs 5284-5276, for other foot injuries/ acquired flatfoot.  As noted above in the discussion of the knees and ankles, hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  Under DC 5284, other foot injuries are rated based on whether they are moderate (10 percent rating), moderately severe (20 percent rating), or severe (30 percent rating).  With actual loss of use of the foot, a 40 percent rating is warranted.  See 38 C.F.R. § 4.71a , DC 5284 (2013).  Under DC 5276, mild acquired flatfoot with symptoms relieved by built-up shoe or arch support warrants a 0 percent rating.  Moderate acquired flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral warrants a 10 percent rating.  Bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities warrants a 30 percent rating.  Bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances warrants a 50 percent rating.  

Private treatment records dated from September 2002 to August 2003 show complaints of right great toe pain, foot pain, and right heel spur.  An April 2003 VA examination report shows complaints of painful feet.  Examination of the feet revealed mild "callus" deformity of the feet.  The toes were straight; there were no calluses.  (The Board notes that the previous reference might have meant to indicate mild "valgus" deformity, rather than "callus" deformity, as it was then noted that there were no calluses).  He complained of pain underneath the soles of his feet.  It was noted that x-rays of the feet dated in September 2002 were normal. 

An August 2006 VA examination report shows that both feet were plantigrade.  There was no unusual shoe wear or evidence of flatfoot condition.  He was tender over the plantar fascia on both sides.  The heel and Achilles tendon were neutral; there was no swelling or edema and the skin was healthy.  Manipulation of both feet produced mild pain.  X-rays of the feet were normal.  The diagnosis was chronic plantar fasciitis.

The Veteran's bilateral foot disability is manifested by mild pain on manipulation, pain underneath the soles of the feet, and tenderness over the plantar fascia on both sides.

These findings more closely approximate the criteria for a 10 percent under DC 5284 as he is shown to have no more than a moderate foot injury; and under DC 5276 as he is shown to have no more than moderate flatfoot symptoms.  His pain was described as moderate and he did not have any uneven weight-bearing or callus formation on the feet.

The Veteran genuinely believes that he is entitled to increased ratings for his bilateral feet disabilities.  His factual recitation as to symptomatology associated with the feet is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his bilateral feet disabilities, and his views are far outweighed by the detailed opinion provided by the medical professional who examined the Veteran's feet and discussed all relevant details for purposes of rating his disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that a rating in excess of 10 percent is not warranted for the bilateral plantar fasciitis.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

E.  Bilateral Shin Splints

The Veteran's bilateral shin splints are rated as 0 percent disabling under 38 C.F.R. § 4.71a, DCs 5099-5010, for arthritis due to trauma substantiated by x-ray findings, rated as degenerative arthritis under DC 5003.  As previously indicated, hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27. Diagnostic codes ending in "99" are used to designate a disability that is not expressly addressed in the rating criteria.  Id.  Under DC 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. See 38 C.F.R. § 4.71a , DC 5003.

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2013).

A September 2004 VA examination report shows the Veteran reported having bilateral shin pain since 1989 during service, especially after activities like prolonged walking, jogging, and running.  He continued to have constant pain in the shins at a level of 2 to 3 out of 1 to 10.  The pain increased with activities like prolonged standing (more than 5 minutes) and prolonged walking (more than 1 mile).  The pain would reach the level of 10 out of 10 after activities.  He would usually ice the shins and rest with legs elevated, and had been getting electrical local massage.  He was not taking any pain medication for the shin splints.  On physical examination there was no obvious deformity of the lower leg bones.  He could ambulate fairly well without aid.  The diagnosis was chronic bilateral shin splints since service, by history with residual pain.

The medical evidence shows that the Veteran's shin splints are characterized by constant mild pain, increased to severe pain on use.  There is no indication that there is any limitation of motion of the legs due to the shin splints or any degenerative arthritis in the shins.  Therefore, a compensable rating under DC 5003 would not apply.  There are no other diagnostic codes pertaining to the leg, other than the knee diagnostic codes, which are already addressed in the section above.

Based on these findings a compensable rating for the Veteran's shin splints is not warranted.  While the Veteran has pain due to shin splints that requires rest after certain activities, he does not have any limitation of motion of the leg due to the shin splints

The Veteran genuinely believes that he is entitled to increased ratings for his bilateral shin splints.  His factual recitation as to symptomatology associated with the shin splints is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his bilateral shin splints, and his views are far outweighed by the detailed opinion provided by the medical professional who examined the Veteran's shin splints and discussed all relevant details for purposes of rating his disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that ratings in excess of 0 percent are not warranted for the bilateral shin splints.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

IV.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran's shoulder, knee, ankle, and feet disabilities cause functional impairment due to pain and for the knees and ankles, limitation of motion.  None of these factors, however, denote an exceptional or unusual disability picture.  The symptoms associated with the Veteran's disabilities are not shown to cause any impairment that is not already contemplated by the rating criteria.  The Veteran's shin splints are not specifically considered by DC 5003, as they do not involve limitation of motion of the leg or arthritis.  However, such symptoms may be accurately and appropriately rated by analogy to criteria already set forth in the Rating Schedule.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim. 

V.  Effective Date for Grant of Service Connection for Right Shoulder and Knees

The effective date of an award is generally the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. Where the issue is based on an original claim, the effective date of an award of compensation is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (b)(2).  An exception to this rule is that the effective date for direct service connection will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service.  Id. 

In this case, the RO assigned an effective date of October 22, 2001 for the grant of service connection for the right shoulder and bilateral knee disabilities, the date of receipt of the Veteran's statement indicating his intent to file a claim for service connection. 38 C.F.R. § 3.400(b)(2)(ii).  However, the Veteran is requesting an earlier effective date of 1993 and is asserting that he filed a service connection claim at that time but that the RO never adjudicated his claim.  

The record shows that a DA Form 664 dated May 27, 1993 notes that the Veteran had filed an application (VA Form21-526c) for compensation from VA.  A June 1993 VA Form 28-1900 Disabled Veterans Application for Vocational Rehabilitation also notes that the Veteran had a disability rating pending for the knees and shoulders.  The record does contain a Vocational Rehabilitation Rating dated in august 1993.  In November 2008, the RO requested a copy of the Veteran's service treatment records from the National Personnel Records Center (NPRC).  The NPRC responded that there were no service treatment records in the file but that the service record indicates that the Veteran filed a claim or intended to file a claim on separation.

Based on this evidence, the Board resolves all doubt in the Veteran's favor that he filed a service connection claim for disabilities of the shoulder and knees in 1993; and therefore his claims were still pending at the time he filed his second claims in October 2001.  As the Veteran was discharged from service on July 30, 1993, the effective date for the grant of service connection for disabilities of the knees and shoulder should be the day after his separation from service, July 31, 1993.

Thus, the Veteran's claim for an earlier effective date for the grant of service connection for disabilities of the shoulder and knees is granted.












							(Continued on the next page)

ORDER

Entitlement to service connection for tic disorder, claimed as Tourette's syndrome, is denied. 

Entitlement to service connection for a disability of the wrists and fingers is denied.

Entitlement to service connection for hypertension is denied. 

Entitlement to an evaluation in excess of 20 percent for right shoulder impingement syndrome, from the initial grant of service connection, is denied. 

Entitlement to an evaluation in excess of 10 percent for limitation of motion of the right knee, from the initial grant of service connection, is denied. 

Entitlement to an evaluation in excess of 10 percent for limitation of motion of the left knee, from the initial grant of service connection, is denied. 

Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right ankle, from the initial grant of service connection, is denied. 

Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left ankle, from the initial grant of service connection, is denied. 

Entitlement to an evaluation in excess of 10 percent for bilateral plantar fasciitis, from the initial grant of service connection, is denied. 

Entitlement to a compensable evaluation for bilateral shin splints, from the initial grant of service connection, is denied. 

Entitlement to an effective date of July 31, 1993, but not earlier, for the grant of service connection for right shoulder impingement syndrome, left and right medial collateral ligament strain, and limitation of motion of the right and left knees, is granted.


REMAND

In August 2008 the Board remanded the initial rating claim for cervical spondylosis so that the RO could consider this disability rating under the rating criteria for the spine that were in effect prior to revisions in 2002 and 2003, as the effective date for this disability is in October 2001.  There is no indication that the RO has considered the "old" regulations on remand.  The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The record also shows that regarding the lumbar spine disability, the spine regulations in effect prior to changes in 2002 and 2003 have not been considered by the RO.  Therefore, remand for this disability is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment he has received for his cervical spine and lumbar spine disabilities.  If the Veteran responds, make efforts to obtain any records identified.

2.  After conducting any additional necessary development, the claims must be readjudicated based on all the evidence of record, all governing legal authority, including the VCAA and implementing regulations, the old and revised rating criteria for the spine, and any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his attorney must be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


